Case 1:19-cr-00447-DLC Document 45 Filed 11/12/19 Page 1of1

 

Miedel & Mysliwiec LLP

 
 
 

Pp ats
By ECF
Hon. Denise L. Cote
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Malick Keita
19 Cr. 447 (DLC)

Dear Judge Cote:

On October 4, 2019, the Court sentenced Malick Keita to 15 months’ imprisonment,
following his conviction by plea to conspiracy to commit bank fraud in violation of 18 U.S.C. §
1344. The Court directed Mr. Keita to surrender to his designated facility on November 15,
9019,

As of today, the Bureau of Prisons has not yet designated a facility for Mr. Keita to
surrender to. If Mr. Keita is required instead to surrender to the marshals on November 15, it
is my experience that he will be shuttled all over the country among various institutions,
without being able to contact his family, before finally arriving at his designated facility. Since
he is not responsible for this delay, 1 respectfilly request the Court to extend Mr. Keita’s
surrender date by one week or 10 days to allow the Bureau of Prisons to complete its
designation process.

I have discussed this request with the government, which consents. Thank you for your
consideration.

  

} . Respectfully Submitted,

|
| lp /s/
afie/i4
bo Florian Miedel
Attorney for Matick Keita

ce: AUSA Daniel Wolf (by email)

 

BO Broad! Steet, Suite £900 + New York, New York 10004 + (7) 2

  

+ fF) 200-507-3507 » wawwfinamiav.com

 
